Opinion issued July 14, 2016




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                               NO. 01-15-01069-CV
                           ———————————
TENA EDWARDS-SANDERS, ANGELIA DEBOSE, AND TERRY MASON,
                       Appellants
                                        V.
  JINNY SAMPLE, ARTIST AND MUSIC ENTERTAINMENT GROUP,
 JOHN F. KILGORE, HOBBY CENTER FOR THE PERFORMING ARTS,
                         Appellees


                   On Appeal from the 164th District Court
                            Harris County, Texas
                      Trial Court Case No. 2015-57413


                         MEMORANDUM OPINION

      Appellants, Tena Edwards-Sanders, Angelia Debose, and Terry Mason,

appeal from the trial court’s judgment signed December 18, 2015. The trial court

clerk filed the clerk’s record on March 8, 2016 and supplemental clerk’s records on
March 16, 2016, and April 7, 2016. The court reporter advised that appellants did

not make financial arrangements to file the reporter’s record. Appellants did not

respond to our notice regarding nonpayment for the reporter’s record and,

therefore, we set appellants’ brief due without a reporter’s record on May 16, 2016.

See TEX. R. APP. P. 37.3(c).

      Appellants did not file a brief. On May 24, 2016, the Clerk of this Court

notified appellant that failure to file a brief or a motion for extension by June 3,

2016, could lead to dismissal of the appeal. See TEX. R. APP. P. 38.8(a), 42.3(b).

To date, no brief or motion for extension has been filed.

      Accordingly, we dismiss the appeal for want of prosecution. See TEX. R.

APP. P. 38.8(a), 42.3(b). We dismiss any pending motions as moot.



                                  PER CURIAM


Panel consists of Justices Keyes, Brown, and Huddle.




                                          2